Title: From Thomas Jefferson to George Washington, 15 March 1784
From: Jefferson, Thomas
To: Washington, George



Dr. Sir
Annapolis Mar. 15. 1784

Since my last nothing new has occurred. I suppose the crippled state of Congress is not new to you. We have only 9. states present, 8 of whom are represented by two members each, and of course, on all great questions not only an unanimity of states but of members is necessary, an unanimity which never can be obtained on a matter of any importance. The consequence is that we are wasting our time and labour in vain efforts to do business. Nothing less than the presence of 13. states represented by an odd number of delegates will enable us to get forward a single capital point. The deed for the cession of Western territory by Virginia was executed and accepted on the 1st. instant. I hope our country will of herself determine to cede still further to the meridian of the mouth of the Great Kanhaway. Further she cannot govern; so far is necessary for her own well being. The reasons which call for this boundary (which will retain all the waters of the Kanhaway) are 1. that within that are our lead mines. 2. This river rising in N. Carola. traverses our whole latitude and offers to every part of it a channel for navigation and commerce to the Western country: but 3. it is a channel which can not be opened but at immense expence and with every facility which an absolute power over both shores will give. 4. This river and it’s waters forms a band of good land passing along our whole frontier, and forming on it a barrier which will be strongly seated. 5. For 180 miles beyond these waters is a mountainous barren which can never be inhabited and will of course form a safe separation between us and any other state. 6. This tract of country lies more convenient to receive it’s government from Virginia than from any other state. 7. It will preserve to us all the upper parts of Yohogany and Cheat rivers within which much will be to be done to open these which are the true doors to the Western commerce. The union of this navigation with that of the Patowmac is a subject on which I mentioned that I would take the liberty of writing to you. I am sure it’s value and  practicability are both well known to you. This is the moment however for seizing it if ever we mean to have it. All the world is becoming commercial. Was it practicable to keep our new empire separated from them we might indulge ourselves in speculating whether commerce contributes to the happiness of mankind. But we cannot separate ourselves from them. Our citizens have had too full a taste of the comforts furnished by the arts and manufactures to be debarred the use of them. We must then in our own defence endeavor to share as large a portion as we can of this modern source of wealth and power. That offered to us from the Western country is under a competition between the Hudson, the Patomac and the Missisipi itself. Down the last will pass all heavy commodities. But the navigation through the gulf of Mexico is so dangerous, and that up the Missisipi so difficult and tedious, that it is not probable that European merchandize will return through that channel. It is most likely that flour, lumber and other heavy articles will be floated on rafts which will be themselves an article of sale as well as their loading, the navigators returning by land or in light batteaux. There will therefore be a rivalship between the Hudson and Patowmac for the residue of the commerce of all the country Westward of L. Erie, on the waters of the lakes, of the Ohio and upper parts of the Missisipi. To go to N. York, that part of the trade which comes from the lakes or their waters must first be brought into L. Erie. So also must that which comes from the waters of the Missisipi, and of course must cross at some portage into the waters of the lakes. When it shall have entered L. Erie, it must coast along it’s Southern shore on account of the number and excellence of it’s harbours, the Northern, tho’ shortest, having few harbours, and these unsafe. Having reached Cayahoga, to proceed on to N. York will be 970 miles from thence and five portages, whereas it is but 430. miles to Alexandria, if it turns into the Cayahoga and passes through that, Big beaver, Ohio, Yohogany (or Monongalia and Cheat) and Patowmac, and there are but two portages. For the trade of the Ohio or that which shall come into it from it’s own waters or the Missisipi, it is nearer to Alexandria than to New York by 730 miles, and is interrupted by one portage only. Nature then has declared in favour of the Patowmac, and through that channel offers to pour into our lap the whole commerce of the Western world. But unfortunately the channel by the Hudson is already open and known in practice; ours is still to be opened. This is the moment in which the trade of the West will begin to get into motion and to take it’s direction. It behoves us  then to open our doors to it. I have lately pressed this subject on my friends in the General assembly, proposing to them to endeavor to have a tax laid which shall bring into a separate chest from five to ten thousand pounds a year, to be employed first in opening the upper waters of the Ohio and Patowmac, where a little money and time will do a great deal, leaving the great falls for the last part of the work. To remove the idea of partiality I have suggested the propriety and justice of continuing this fund till all the rivers shall be cleared successively. But a most powerful objection always arises to propositions of this kind. It is that public undertakings are carlessly managed and much money spent to little purpose. To obviate this objection is the purpose of my giving you the trouble of this discussion. You have retired from public life. You have weighed this determination and it would be impertinence in me to touch it. But would the superintendance of this work break in too much on the sweets of retirement and repose? If they would, I stop here. Your future time and wishes are sacred in my eye. If it would be only a dignified amusement to you, what a monument of your retirement would it be! It is one which would follow that of your public life and bespeak it the work of the same great hand. I am confident that would you either alone or jointly with any persons you think proper be willing to direct this business, it would remove the only objection the weight of which I apprehend. Tho’ the tax should not come in till the fall, it’s proceeds should be anticipated by borrowing from some other fund to enable the work to be begun this summer. When you view me as not owning, nor ever having a prospect of owning one inch of land on any water either of the Patowmac or Ohio, it will tend to apologize for the trouble I have given you of this long letter, by shewing that my zeal in this business is public and pure. The best atonement for the time I have occupied you will be not to add to it longer than while I assure you of the sincerity & esteem with which I have the honour to be Dr. Sir Your most obedient & most humble servt,

Th: Jefferson


P.S. The hurry of time in my former letter prevented my thanking you for your polite and friendly invitation to Mount Vernon. I shall certainly pay my respects there to Mrs. Washington and yourself with great pleasure whenever it shall be in my power.

